DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
The amendments of claims 1, 2, and 30-32 as well as the submitted IDS are acknowledged. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The submitted amendments overcome all previous 35 USC 112(b) rejections except for that regarding “the mating peripheral edges” in claim 30, as indicated in the November 2, 2021 Advisory Action. Consequently, claim 30 is rejected below. 
The submitted amendments overcome all 35 USC 112(a) rejections except for that regarding claim 30, as indicated in the November 2, 2021 Advisory Action. Consequently, claim 30 is rejected below. 

Response to Arguments
Applicant’s arguments regarding the 35 USC 112(a) rejection of claim 30 are not persuasive, as paragraphs 145, 152, and 153 relate to erosion element 9600, which can be shown in Figure 9A, and this erosion element is different from diffusion materials claimed in claim 30. 
Applicant’s arguments regarding “the reservoir being configured to accumulate the fluid, the first and second microporous diffusion materials being sealed so as to allow drainage of the fluid to an environment exterior to the device, including at or near a periphery of the reservoir” on pages 9-10 of the Remarks filed September 27, 2021 are persuasive and previous rejections over Nigam and Williams are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 additional recites the limitation "the mating peripheral edges" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 30, the originally filed specification and claims do not provide adequate support for “consistent thickness across a cross-section of the biological fluid drainage device and the second microporous diffusion material has a second consistent thickness across the cross-section of the biological fluid drainage device” and “wherein the first and second microporous diffusion materials each substantially maintain the first and second consistent thicknesses adjacent to the peripheral edges of the first and second microporous diffusion materials.” As addressed in the November 2, 2021 advisory action, paragraphs 145, 152, and 153 relate to erosion element 9600, which can be shown in Figure 9A, and this erosion element is different from the microporous diffusion materials claimed. 

Allowable Subject Matter
Claim 1 is allowable. The restriction requirement among inventions groups, as set forth in the Office action mailed on November 24, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim, which includes claims 5-12.  Specifically, the restriction requirement of November 24, 2020 is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Consequently, claims 1-17 and 31-34 are allowable. 
The following is a statement of reasons for the indication of allowable subject matter:  as explained above, the most recent amendments overcome rejections over Williams and Nigam, as Applicant’s arguments on pages 9-10 of the Remarks filed September 27, 2021 are persuasive. No prior art was found to address these deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781